UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00018 Ameritor Security Trust 4400 MacArthur Blvd. NW Suite 301 Washington DC, 2007 Jerome Kinney 4400 MacArthur Blvd. NW Suite 301 Washington DC, 2007 (Name and address of agent for service) Registrant’s telephone number, including area code: 202-625-6000 Date of fiscal year end: June 30, 2010 Date of reporting period: 12 month period ended June 30, 2010 Item 1. Proxy Voting Record. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Ameritor Security Trust By (Signature and Title)* President Date July 9, 2010 * Print the name and title of each signing officer under his or her signature. A B C D E F H I SECURITY SYMBOL CUSIP MEETING DATE DESCRIPTION OF MATTER/PROPOSAL PROPOSED MNGMT (M) OR SHRHOLDRS (S) VOTE FOR (F), AGAINST (A) OR ABSTAIN (AB) FUND CAST ITS VOTE FOR(F) MNGMT OR AGAINST(A) DELL DEL 24702R101 7/16/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F PROXY EXPENSES S A F ELIMINATE SUPERMAJORITY VOTING M F F EXCUTIVE COMPENSATION S A F WALGREEN WAG 1/13/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCECUTIVE STOCK OPTION PLAN M F F CHARTER & BY-LAWS VOTING TO SIMPLE MAJORITY S A F STOCK OPTIONS TO EXECUTIVES PREFORMANCE BASED S F A CHARITAL CONTRIBUTIONS S F A APPLE INC AAPL 2/25/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADVISORY VOTE ON COMPENSATION M F F AMENDBYLAWS RE SUSTAINABILITY S A A AMENDBYLAWS RE SUSTAINABILITY S A F NOVARTIS AG NVS 66987V109 2/26/10 APPROVAL OF ANNUAL REPORTS M F F DISCHARGE LIABILITY OF DIRECORS, OFFICIERS M F F DECLARE DIVIDEND M F F REDUCE SHARE CACAPITAL M F F AMEND ARTICLES RE REMUNERATION REPORT S F A AMEND ARTICLES RE AUDITORS M F F # 7AA THRU 7BELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ADDIONAL OR COUNTER PROPOSALS M F F UNITED TECHNOLDGIES UTX 4/14/10 RATIFY INDEPENDENT AUDITOR M F F ELECTION OF DIRECTORS M F F EXCUTIVE COMPENSATION S F A SCHLUMBERGER LIMITED SLB 4/7/10 ELECTION OF DIRECTORS M F F APPROVE FINANCIALS & DIVIDENDS M F F STOCK DIVIDEND PLAN M F F STOCK PURCHASE PLAN M F F RATIFY INDEPENDENT AUDITOR M F F CNX GAS CORP CNX 1618H309 5/4/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F JOHNSON & JOHNSON JNJ 4/22/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCETUTIVE COMPENSATION, POLICIES, DISCLOSURE S A F SHAREHOLDER MEETINGS S A F HONEYWELL INTERNATIONAL HON 4/26/10 1A THRU 1J - ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CHAIRMAN BE INDEPENDENT S A F EXCUTIVE COMPENSATION M F F SHAREHOLDER ACTION S A F EXECUTIVE ADVISORY VOTE S F A TAX-GROSS PAYMENTS M A F RIGHT TO CALLA SPECIAL MEETING OF SHAREHOLDERS M F F RIGHTS ISSUE S A F CITIGROUP INC C 4/20/10 1A THRU 1N - ELECTION OF DIRECTORS M F F TARP REPAYMENT M A A POLITICAL CONTRIBUTIONS S F A APPROVE EXCEUTIVE COMPENSATION M A A TAX BENEFITS M A A DERIVATIES S AB F STOCK SPLIT PLAN M A A CUMULATIVE VOTING S A F SPECIAL MEETINGS S F A CONTESTED ELECTION EXPENSES S A F RATIFY INDEPENDENT AUDITOR M F F COMPENSATION CONSULTANTSDISCLOSURE S F A EXCETUIVE SHARE RETEBTION ON TREMENATION S F A BANK OF AMERICA BAC 4/28/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F INCREASE STOCK SHARES M F F EXCUTIVE COMPENSATION F F F KEY ASSOCIATE STOCK PLAN M A A GOVERNMENT EMPLOYMENT S F A NON-DECUCTABLE PAY S A F SHAREHOLDER MEETINGS S A F SUCESION PLANING S A F DERIATIVE TRADING S A A INCENTIVE COMPENSATION BE STOCK DIVIDENDS S F A EXCUTIVE COMPENSATION S F A INCREASE SHARES M F F CANADIAN NATURAL RESOURCES CNQ 5/6/10 ELECTION OF DIRECTORS M F F SHARE SPLIT M F F AMEND STOCK PLAN F F F RATIFY INDEPENDENT AUDITOR M F F OCCIDENTAL PETROLEUM OXY 5/7/10 1-1 THRU 1-12 - ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F PERFORMANCE GOALS-TAX RULES M F F EXCUTIVE COMPENSATION M F F COMPESATION LIMIT S A F SPLIT CHAIRMAN/CEO S A F DIRECTOR ELECTION RULES S A F CHEMICAL SECURITY S A F VESTING AT CONTROL CHANGE S A F HOST COUNTRY LAWS S A F SPECIAL STOCKHOLDER MEETINGS M F F COMCAST CMCSA 20030N101 5/20/10 RATIFY INDEPENDENT AUDITOR M F F ELECTION OF DIRECTORS M F F CASH BONUS PLAN S AB F STOCK OPTION PLAN M F F CUMULATIVE VOTING S A F SUCESSION PLAN SA F A SPLIT CHAIRMAN/CEO S A F MARRIOTT INTERNATIONAL MAR 5/7/10 1-A THRU 1-J - ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F GENERAL ELECTRIC GE 4/28/10 A-1 THRU A-16ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CUMULATIVE VOTING S A F SPECIAL STOCKHOLDER MEETINGS S A F INDEPENDENT CHAIRMAN S A F PAY DISPARITY S A F KEY BOARD COMMITTEES S A F ADVISORY VOTE ON EXCUTIVE COMPENSATION S A F AMGEN AMGN 5/12/10 1-A THRU 1-KELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EQUITY RETENTION PLAN S A F WRITTEN CONSENT S A F PSYCHIATRIC SOLUTIONS PSYS 74439H108 5/18/10 ELECTION OF DIRECTORS M F F EQUITY STOCK INCENTIVE PLAN M F F RATIFY INDEPENDENT AUDITOR M F F HSBC HBC 5/28/10 APPROVE REPORTS M F F 3-A THRU 3-LELECTION OF DIRECTORS M F F RE-APPOINT AUDITOR FEE SET BY GROUP AUDIT COMMITTEE M F F DIRECTORS TO ALLOT SHARES M AB A DISPLAY PRE-EMPTIVE RIGHTS M AB A ALTER ARTICLES M AB A GENERAL MEETINGS M F F AMEND HSBC SHARE PLAN M AB A HALIBURTON HAL 5/19/10 1-A THRU 1-JELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCECUTIVE COMPENSATION S A F HUMAN RIGHTS POLICY S A F SPECIAL STOCKHOLDER MEETINGS S A F POLITICAL CONTRIBUTIONS S A F HUMAN RIGHTS BOARD COMMITTEE S A F FLOWSERVE FLS 34354P105 5/14/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F JETBLUE AIRWAYS JBLU 5/20/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F INCREASE STOCK SHARES M F F CROCS CROX 6/29/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ALCATEL-LUCENT ALU 6/1/10 APPROVE FINANCIALS FOR '09 M F F ELECTION OF DIRECTORS M F F APPROVE CONSOLIDATED FINANCIALS FOR '07 M F F FISCAL YEAR APPROPRIATION M F F 04 & 05 APPOINTMENT OF CENSEUR M F F RELATED PARTY AGREEMENTS M F F CHANGE OFFICE M F F EXCUTIVE COMPENSATION M AB A AUTH. BOARD TO ALLOW COMPANY TO BUY/SELL SHARES M F F CEO COMPENSATION M AB A AUTH. BOARD TO BUY/SELL SHARES M AB A E21 to E31 SHARES AND CAPITAL M AB A DIRECTORS TERM OF OFFICE M AB A AMENMEMTS AND RESOLUTIONS M AB A INGERSOL-RAND IR G4776G101 6/3/10 ELECTION OF DIRECTORS M F F APPROVAL OF BYE-LAWS M F F RATIFY INDEPENDENT AUDITOR M F F EXECUTIVES PAY for PREFORMANCE BASED S A F WAL-MART WMT 6/4/10 1-A THRU 1-OELECTION OF DIRECTORS M F F EXCUTIVE COMPENSATION S AB F RATIFY INDEPENDENT AUDITOR M F F PAY FOR SUPERIOR PERFORMANCE S A F RECOUP EXCUTIVE COMPENSATION PAY M F F GENDER IDENITY S AB F ASDA SHARE PLAN M F F POLITICAL CONTRIBUTIONS S F A POULTRY SLAUGHTER S A F LOBBYING S F A SHAREHOLDER MEETINGS S A F STAPLES SPLS 6/7/10 1-A THRU 1-LELECTION OF DIRECTORS M F F LONG TERM CASH INCENTIVE M F F TO INCREASE SHARES M F F RATIFY INDEPENDENT AUDITOR M F F 05 to 06 SHAREHOLDER MEETINGS S A F CHESAPEAKE ENERGY CHK 6/11/10 ELECTION OF DIRECTORS M F F LONG TERM INCENTIVE PLAN M AB A RATIFY INDEPENDENT AUDITOR M F F HYDROLIC FRACTURING S A F SUSTAINABILITY REPORT S A F 04 to 07 EXCUTIVE COMPENSATION S A F FREEPORT-MCMORAN COPPER & GOLD FCX 35671D857 6/9/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F ENVIROMENT DIRECTOR S A F EXCEUTIVES RETAIN INCENTIVE STOCK S F A STOCK INCENTIVE PLAN M F F NABORS INDUSTRIES NBR G6359F103 6/1/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F STOCK OPTIONS TO EXECUTIVES PREFORMANCE BASED S F A EXCUTIVE COMPENSATION S AB F CHAIRMAN BE INDEPENDENT S AB F ANNUAL DIRECTOE ELECTION S F A NORTHERN DYNSTAY NAK 65510M204 6/10/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F PAPERLESS SHARE PLAN M F F APPROVE CIRCULATED SHARE RIGHTS PLAN M F F Western Union WU 959802-109 5/14/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F PEPSICO PEP 713448-108 5/5/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F SPECIAL STOCKHOLDER MEETINGS S A F LONG TERM INCENTIVE PLAN M F F CHARITABLE CONTRIBUTIONS S A F PROXY COMPENSATION S A A EVERGREEN MONEY M EGMM 300250-602 6/8/10 REORGANIZATION M F F CISCO CSCO 17275-102 11/12/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F HUMAN RIGHTS S A F STOCK PURCHASE M F F EMPLOYEE STOCK PURCHASE M F F EXCUTIVE COMPENSATION S A F HUMAN RIGHTS COMMITTEE S A F LOWE'S LOW 548861-107 5/28/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F POLITICAL CONTRIBUTIONS S A F SPECIAL STOCKHOLDER MEETINGS M F F SEPATE CEO-CHAIRMAN ROLES S A F NUTRASYSTEMS NTRI 67069D-108 5/12/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CITIGROUP INC C 172968-101 6/16/09 DIVIDEND BLOCKER ADMENDMENT M F F DIRECTOR AMENDMENT M F F RETIREMENT ADMENDMENT M F F PERFERFED STCK INCRESE M F F DELL DELL 24702R-101 7/17/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F PROXY EXPENSES S A F SIMPLE MAJORITY VOTE S A F NORTHERN DYNSTY NAK 66510M-204 6/10/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F INGRASOLL-RAND IR G4776G-101 6/3/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCECUTIVEPAY M A A STOCK INCENTIVE PLAN M A A STAPLES SPLS 8555030-102 6/9/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EMPLOYEE STOCK PURCHASE PLAN M F F STOCK PLAN & AUTHORIZING M F F REINCORPORATION S A F FREEPORT-MORAN FCX 3567-1D-857 6/11/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F INCENTIVE PLAN M F F ENVIRALMENTAL EMPLOYEE S F A HALLIBURTON HAL 406212-101 5/20/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EMPLOYEE STOCK PURCHASE PLAN M F F HUMAN RIGHTS S A F POLITICAL CONTRIBUTIONS S F A LOW CARBON REPORT S A F ADDITIONAL COMPENSATION S F A SPECIAL MEETINGS S A F IRAQ OPERATIONS S A F NABORS NBR G6359F 6/2/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCUTIVE COMPENSATION S F A EXCECUTIVE DEATH S F A CROCS CROX 227046-109 6/25/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CHESAPEAKE ENERGY CHK 165167-107 6/12/09 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F INCREASE STOCK M F F INCENTIVE PLAN M AB A DIRECTOR ELECTIONS S AB F NON-DISCRIMEMATION POLICY S A F BANK OF AMERICA BAC 2/23/10 INCREASE STOCK SHARES M F F SOLICIT PROXIES M F F Alliance resorce partners ARLP 01877R-108 9/15/09 INCENTIVE PLAN M F F American Electric Power AEP 025537-101 4/27/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CONSOLIDATED EDISON ED 209115-104 5/17/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F INTERNATIONAL BUSINESS MACHINES IBM 4/27/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CUMULATIVE VOTING S A F EXCUTIVE COMPENSATION S F A EXCUTIVE COMPENSATION S F A SPECIAL MEETINGS S A F INTELL INTC 458140-100 5/19/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCUTIVE COMPENSATION M F F MCGRAW-HILL MHP 580645-109 4/28/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F STOCK INCENTIVE PLAN M F F SHAREHOLDER MEETINGS S A F SHAREHOLDER WRITTEN CONSENT S A F DECLASSIFY DIRECTORS M F F AMEND SUPERMAJORITY FOR THE FOLLOWING M F F VOTING PROVISIONS M F F VOTING ON MERGERS M F F ASSETS M F F EXCHANGE OF SHARES M F F DISSOLUTION M F F WELL-POINT WLP 94973V-107 5/18/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F CONVERT TO NON PROFIT S A F LOBBYING EXPENSE S AB F EXCUTIVE COMPENSATION S F A CHANGE JURISDICTION S A F VERIZON COMMUNICATIONS CMCSA 92343V-104 5/6/10 ELECTION OF DIRECTORS M F F RATIFY INDEPENDENT AUDITOR M F F EXCUTIVE COMPENSATION M A A GRANTING STOCCK OPTIONS S F A NON-DISCRIMINATION S A F PROFORMANCE THESHOLDS S A F SPECIAL STOCKHOLDER MEETINGS S A F SUCCESSOR PLANNING S AB F DEATH BENEFITS S AB F EXCECUTIVE STOCK RETENSION S F A
